ASSET PURCHASE AGREEMENT THIS AGREEMENT made as of the 16 day of November, 2007. AMONG; BULLDOG FINANCIAL INC., a corporation incorporated pursuant to the laws of the State of Nevada having a registered office Suite 500, 6100 Neil Road, Reno, State of Nevada, USA. (Hereinafter called 'Bulldog') AND UNITED OIL & GAS CONSORTIUM MANAGAMENET CORP., a corporation incorporated pursuant to the laws of State of Nevada, having a business office at 1785 E Sahara Ave, Suite 490 Las Vegas, Nevada 89104. (Hereinafter called "United") AND STRATEGIC NINE CORPORATION,a corporation incorporated pursuant to the laws of State of Nevada, having a business office at 1ahara Ave, Suite 490 Las Vegas, Nevada 89104. (Hereinafter called "Strategic") AND: STERLING OIL AND GAS TRUST (NZ),a corporation incorporated pursuant to the laws of New 7aaland, having a USA business office at 1ahara Ave, Suite 490 Las Vegas, Nevada 89104. (Hereinafter called "Sterling") WHEREAS: /s/ PS /s/ PS /s/ PS /s/ SM Initial Intial Intial Intial 1 A. On May 9, 2006, United, Strategic and Sterling filed a claim with the United Nations General Assembly and the countries of Canada, Russia, United States of America, Norway and Denmark, claiming, as a responsible oil and gas development agent of the "common heritage of mankind.", the sole and exclusive exploitation, development, marketing and extraction rights to the oil and gas resources of the seafloor and subsurface contained with the entire Arctic Ocean Common area beyond the exclusive economic zone of the Arctic Ocean's surrounding countries (the "Arctic Claims"). A copy of the filing is attached hereto as Schedule "A". B. Strategic, Sterling and United hold 4, 43 and 53 per cent interests, respectively, in the Arctic Claims. C. Bulldog wishes to purchase a thirty (30) per cent interest in the Arctic Claims, to be acquired from Strategic (1 per cent), Sterling (28 per cent) and United (1 per cent). D. Sterling, the original Arctic Claims founder, shall retain a 10% gross production royalty, net of cash lifting costs only from any hydrocarbons produced within the Arctic Claims for 150 years. NOW THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements provided in this Agreement, and for other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties hereto agree each with the others as follows: ARTICLE 1 INTERPRETATION Section 1.01Definitions. Whenever used in this Agreement the following terms shall have thefollowing meanings, respectively: (a) "Agreement' means this agreement and the schedules hereto as amended from time to time; (b) "Affiliate" means a Subsidiary of a parent company, two Subsidiaries of the same parent company, or two companies controlled (de jure) by the same person; (c) "Closing Date" means October 9, 2007 or such other date as may be agreed to among the parties; (d) "Closing" means the closing that which will occur on the Closing Date; (e) 'Bulldog Shares" means fully voting common shares of par value $0.00001 per share in the common stock of Bulldog as constituted at the date of this Agreement; (f) "NASDAQ" means the National Association of Securities Dealers of the United States automated securities quotation system; (g) "Party" and "Parties" means Bulldog and United and any one or more of them, as the context may require; (h) "Subsidiary" means a company controlled (de jure), directly or indirectly, by another company. /s/ PS /s/ PS /s/ PS /s/ SM Initial Intial Intial Intial 2 Section 1.02Schedules The following are the schedules appended to and forming part of this Agreement. Schedule "A”
